Citation Nr: 1333993	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for PTSD and a low back disability; the Veteran did not appeal that decision or submit relevant evidence within the appeal period and that decision is final. 

2.  The evidence received since the November 2007 decision denying service connection for a low back disability is cumulative or redundant and does not relate to a previously unestablished fact necessary to substantiate the claim. 

3.  The evidence received since the November 2007 decision denying service connection for PTSD relates to a previously unestablished fact necessary to substantiate the claim.  

4.  There is no competent and credible evidence that the claimed in-service stressor actually occurred. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).



2.  New and material evidence has been received and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).


In this case, in preadjudication letters dated in February 2009 and December 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for PTSD and low back disability, respectively, to include the need for new and material evidence and the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The letters advised him what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, and VA treatment records and examination reports,.  The RO also contacted the US Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed stressor. 

The Board notes a VA examination was not scheduled in conjunction with these claims.  However, as will be discussed below, the Veteran's claim for service connection for a back disability is not reopened, and there is no credible evidence that the claimed in-service PTSD stressor occurred.  Accordingly, a VA examination is not required for either issue.  See 38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks service connection for a low back disability and PTSD.  Claims for service connection claims for a low back disability and PTSD were previously considered and denied by the RO in a November 2007 rating decision.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran was informed of the November 2007 decision, including his right to appeal, by a letter dated in November 2007.  He did not appeal that decision or submit relevant evidence within the one year appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

After a decision on a claim has become final, a veteran may only reopen the claim by putting forth new and material evidence since the last final rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim that is sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Low Back Disability

The November 2007 rating decision denied service connection for the claimed low back disability because the evidence failed to show the condition occurred in or was aggravated by service. 

The evidence of record at the time of that decision includes service treatment records, VA treatment records, and a VA examination report.  The service treatment records note the Veteran complaining of low back pain on his discharge physical in July 1973.  He was referred to the orthopedic clinic.  He reported occasional low back pain after severe exercise and heavy lifting of 8 months duration which radiates into the right leg, that relieved spontaneously without treatment, but he was given pills once.  It was noted the condition was not very symptomatic at present.  Following evaluation at the orthopedic clinic, he was assessed with a normal back.  The October 2007 VA examination noted the Veteran had degenerative changes in the lower lumbar spine.  The examiner opined that the back pain was less likely than not caused by or a result of active duty.  It was noted the recent x-rays showed age related degenerative changes, and he had several additional injuries since leaving active service.  The VA treatment records showed complaints of low back pain, but provided no opinion as to etiology. 

In November 2009, the Veteran submitted a request to reopen his claim for service connection for a low back disability.  The only medical evidence that was received after the November 2007 rating decision that pertains to the Veteran's low back disability claim are VA treatment records from October 2008 that assess the Veteran with having chronic low back pain.  While this evidence was not previously of record, it is cumulative of information already considered at the time of the November 2007 decision.  In this regard, the evidence of record in November 2007 noted the Veteran's complaints of chronic low back pain.  The Veteran's October 2007 VA examination noted that the Veteran had a history of chronic lower back pain and diagnosed the Veteran with a low back disability.  Thus, a current disability was a previously established fact.  Therefore, the October 2008 VA treatment records are merely cumulative and are not new and material evidence.

Moreover, although the Veteran alleges he injured his back in service, the prior decision also acknowledged the in-service complaints.  The basis for the prior denial was the lack of a nexus between his back disability and his military service.  The other elements of service connection, a current disability and in-service complaints were established at that time.  The evidence received since the November 2007 denial does not provide a link between his current disability and service.  

Thus, while some evidence is new in that it was not previously of record, none of the evidence is material, as it does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has not been received and the claim for service connection for a low back disability is not reopened. 

B.  PTSD

1.  New and Material Evidence

The November 2007 rating decision denied the claim for service connection for PTSD because the evidence did not show a confirmed diagnosis of PTSD and there was no evidence that he engaged in combat. 

The Veteran submitted another claim for service connection for PTSD in January 2009.  Evidence received since the prior denial includes VA treatment records dated from October 2008 to March 2009.  This evidence is new as it was not of record at the time of the prior denial.  It is also material as it shows that the Veteran was diagnosed with PTSD and that he was receiving counseling for this disability.  One of the bases for the prior denial was lack of a confirmed diagnosis of PTSD.  As the new evidence provides a diagnosis for that condition, and such diagnosis is presumed credible for the purposes of reopening the claim, the Board finds that new and material has been submitted.  Accordingly, the claim for service connection for PTSD is reopened.  

2.  Service Connection on the Merits

The Board first acknowledges that it has the authority to decide this claim on the merits because the RO has already reopened and considered the new and material evidence in its March 2010 Statement of the Case.  Thus, the Veteran is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran contends that he suffers from PTSD as a result of stressors he alleges took place while he was serving on board the USS Ranger.  According to the Veteran, while on board the USS Ranger, he observed dead bodies and smelled burnt flesh.  The Veteran contends that these sights and smells led to his PTSD.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).  

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.  

After reviewing all of the evidence, the Board determines that while the evidence does reveal a current diagnosis of PTSD, there is no competent evidence corroborating the Veteran's claimed stressor upon which that diagnosis is based.  

The Veteran alleges that sometime between January 1973 and March 1973 while he was on board the USS Ranger, he was in the ship's sick bay preparing to be circumcised when the Ranger's escort ship, the USS Santa Maria, was hit or ran into mines in the ocean.  The Veteran states that body bags of dead servicemen from the Santa Maria were brought onto the Ranger and placed near the Veteran in the sick bay.  Wounded servicemen and body parts were also placed near the Veteran.  He contends that the sight and smell of burnt flesh has remained with him throughout his life and that these sights and smells were the cause of his PTSD.

The record does not show and the Veteran does not contend that he was involved in combat, that he was prisoner of war, or that he was diagnosed with PTSD during service, and his claimed stressor does not involve a claimed "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f).  In this regard, his stressor involves seeing the outcome of hostile activity to others, not experiencing such threat himself.  

When a Veteran did not engage in combat with the enemy, was never a prisoner-of-war, never received a diagnosis of PTSD while in service, and when his alleged stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor and his testimony must be corroborated by credible supporting evidence."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, credible supportive evidence is needed to substantiate the Veteran's claimed stressor.  

Upon inquiring to JSRRC to attempt to verify that the USS Ranger took on casualties from the USS Santa Maria, JSRRC indicated they researched the Ranger's history and replied that they found no report of any incident where a ship struck a mine in the Western Pacific, and that they could find no U.S. ships named USS Santa Maria.  

The record in this case also includes a history of the Ranger from the Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995.  This history does not mention any ship called the Santa Maria and it does not describe any event similar to the Veteran's alleged stressor.  

In short, there is no competent or credible evidence establishing that the Veteran's claimed in-service stressor actually occurred.  Indeed, the ship he alleged was the source of the casualties is not shown to exist, nor was there any record of an incident similar to that described by the Veteran found when being researched by JSRRC.  The Board finds such information raises a serious question as to the credibility and reliability of the information being provided by the Veteran.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, there is no credible evidence to support the Veteran's claimed in-service stressor, and in fact, the evidence indicates the ship he alleges hit a mine does not exist.  

The Board acknowledges that the Veteran has been diagnosed with PTSD.  However, in the absence of a corroborated stressor, such diagnosis has no probative value, and cannot serve as a basis to grant the claim.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  

For the reasons set forth above, the claim for service connection for PTSD is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has not been received, the claim for service connection for a low back disability is not reopened and the appeal is denied. 

With new and material evidence having been received, the claim for service connection for PTSD is reopened and to this extent only, the appeal is granted.

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


